 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RICHARD LANSING,
                                                    NO: 4:18-CV-5182-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL
 9          v.

10    KOHL’S CORPORATION,

11                              Defendant.

12         BEFORE THE COURT is the parties’ Joint Stipulation of Dismissal with

13   Prejudice. ECF No. 16. The parties stipulate to the dismissal of all of Plaintiff’s

14   claims in this action against Defendant, with prejudice, and with each party to bear

15   its own costs and fees, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

16   //

17   //

18   //

19   //

20   //



     ORDER OF DISMISSAL ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ Joint

 3            Stipulation of Dismissal with Prejudice (ECF No. 16), this action is

 4            DISMISSED with prejudice and with each party bearing its own costs

 5            and fees.

 6         2. All pending motions are denied as moot and all hearings stricken from

 7            the Court’s calendar.

 8         The District Court Executive is hereby directed to enter this Order and

 9   judgment accordingly, furnish copies to counsel, and CLOSE the file.

10         DATED April 10, 2019.

11

12                                  THOMAS O. RICE
                             Chief United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
